
	
		I
		111th CONGRESS
		1st Session
		H. R. 1935
		IN THE HOUSE OF REPRESENTATIVES
		
			April 2, 2009
			Mr. Levin introduced
			 the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to provide for
		  the treatment of partnership interests held by partners providing
		  services.
	
	
		1.Partnership interests
			 transferred in connection with performance of services
			(a)Modification to
			 election To include partnership interest in gross income in year of
			 transferSubsection (c) of
			 section 83 of the Internal Revenue Code of 1986 is amended by redesignating
			 paragraph (4) as paragraph (5) and by inserting after paragraph (3) the
			 following new paragraph:
				
					(4)Partnership
				interestsExcept as provided
				by the Secretary, in the case of any transfer of an interest in a partnership
				in connection with the performance of services for (or on behalf of) such
				partnership—
						(A)the fair market value of such interest
				shall be treated for purposes of this section as being equal to the amount of
				the distribution which the partner would receive if the partnership sold (at
				the time of the transfer) all of its assets at fair market value and
				distributed the proceeds of such sale (reduced by the liabilities of the
				partnership) to its partners in liquidation of the partnership, and
						(B)the person
				receiving such interest shall be treated as having made the election under
				subsection (b)(1) unless such person makes an election under this paragraph to
				have such subsection not
				apply.
						.
			(b)Conforming
			 amendmentParagraph (2) of section 83(b) of such Code is amended
			 by inserting or subsection (c)(4)(B) after paragraph
			 (1) .
			(c)Effective
			 dateThe amendments made by this section shall apply to interests
			 in partnerships transferred after the date of the enactment of this Act.
			2.Income of partners for
			 performing investment management services treated as ordinary income received
			 for performance of services
			(a)In
			 generalPart I of subchapter K of chapter 1 of the Internal
			 Revenue Code of 1986 is amended by adding at the end the following new
			 section:
				
					710.Special rules
				for partners providing investment management services to partnership
						(a)Treatment of
				distributive share of partnership itemsFor purposes of this title, in the case of
				an investment services partnership interest—
							(1)In
				generalNotwithstanding section 702(b)—
								(A)any net income
				with respect to such interest for any partnership taxable year shall be treated
				as ordinary income, and
								(B)any net loss with
				respect to such interest for such year, to the extent not disallowed under
				paragraph (2) for such year, shall be treated as an ordinary loss.
								All items
				of income, gain, deduction, and loss which are taken into account in computing
				net income or net loss shall be treated as ordinary income or ordinary loss (as
				the case may be).(2)Treatment of
				losses
								(A)LimitationAny
				net loss with respect to such interest shall be allowed for any partnership
				taxable year only to the extent that such loss does not exceed the excess (if
				any) of—
									(i)the aggregate net
				income with respect to such interest for all prior partnership taxable years,
				over
									(ii)the aggregate net
				loss with respect to such interest not disallowed under this subparagraph for
				all prior partnership taxable years.
									(B)CarryforwardAny
				net loss for any partnership taxable year which is not allowed by reason of
				subparagraph (A) shall be treated as an item of loss with respect to such
				partnership interest for the succeeding partnership taxable year.
								(C)Basis
				adjustmentNo adjustment to the basis of a partnership interest
				shall be made on account of any net loss which is not allowed by reason of
				subparagraph (A).
								(D)Prior
				partnership yearsAny reference in this paragraph to prior
				partnership taxable years shall only include prior partnership taxable years to
				which this section applies.
								(3)Net income and
				lossFor purposes of this section—
								(A)Net
				incomeThe term net income means, with respect to
				any investment services partnership interest for any partnership taxable year,
				the excess (if any) of—
									(i)all items of
				income and gain taken into account by the holder of such interest under section
				702 with respect to such interest for such year, over
									(ii)all items of
				deduction and loss so taken into account.
									(B)Net
				lossThe term net loss means, with respect to such
				interest for such year, the excess (if any) of the amount described in
				subparagraph (A)(ii) over the amount described in subparagraph (A)(i).
								(b)Dispositions of
				partnership interests
							(1)GainAny
				gain on the disposition of an investment services partnership interest shall be
				treated as ordinary income and shall be recognized notwithstanding any other
				provision of this subtitle.
							(2)LossAny
				loss on the disposition of an investment services partnership interest shall be
				treated as an ordinary loss to the extent of the excess (if any) of—
								(A)the aggregate net
				income with respect to such interest for all partnership taxable years,
				over
								(B)the aggregate net
				loss with respect to such interest allowed under subsection (a)(2) for all
				partnership taxable years.
								(3)Disposition of
				portion of interestIn the case of any disposition of an
				investment services partnership interest, the amount of net loss which
				otherwise would have (but for subsection (a)(2)(C)) applied to reduce the basis
				of such interest shall be disregarded for purposes of this section for all
				succeeding partnership taxable years.
							(4)Distributions of
				partnership propertyIn the case of any distribution of property
				by a partnership with respect to any investment services partnership interest
				held by a partner—
								(A)the excess (if
				any) of—
									(i)the fair market
				value of such property at the time of such distribution, over
									(ii)the adjusted
				basis of such property in the hands of the partnership,
									shall be taken into account as an
				increase in such partner’s distributive share of the taxable income of the
				partnership (except to the extent such excess is otherwise taken into account
				in determining the taxable income of the partnership),(B)such property
				shall be treated for purposes of subpart B of part II as money distributed to
				such partner in an amount equal to such fair market value, and
								(C)the basis of such
				property in the hands of such partner shall be such fair market value.
								Subsection
				(b) of section 734 shall be applied without regard to the preceding
				sentence.(5)Application of
				section 751In applying section 751(a), an investment services
				partnership interest shall be treated as an inventory item.
							(c)Investment
				services partnership interestFor purposes of this section—
							(1)In
				generalThe term
				investment services partnership interest means any interest in a
				partnership which is held by any person if it was reasonably expected (at the
				time that such person acquired such interest) that such person (or any person
				related to such person) would provide (directly or indirectly) a substantial
				quantity of any of the following services:
								(A)Advising as to the
				advisability of investing in, purchasing, or selling any specified
				asset.
								(B)Managing,
				acquiring, or disposing of any specified asset.
								(C)Arranging
				financing with respect to acquiring specified assets.
								(D)Any activity in
				support of any service described in subparagraphs (A) through (C).
								For
				purposes of this paragraph, the term specified asset means
				securities (as defined in section 475(c)(2) without regard to the last sentence
				thereof), real estate held for rental or investment, interests in partnerships,
				commodities (as defined in section 475(e)(2)), or options or derivative
				contracts with respect to any of the foregoing.(2)Exception for
				certain capital interests
								(A)In
				generalIn the case of any portion of an investment services
				partnership interest which is a qualified capital interest, all items of
				income, gain, loss, and deduction which are allocated to such qualified capital
				interest shall not be taken into account under subsection (a) if—
									(i)allocations of
				items are made by the partnership to such qualified capital interest in the
				same manner as such allocations are made to other qualified capital interests
				held by partners who do not provide any services described in paragraph (1) and
				who are not related to the partner holding the qualified capital interest,
				and
									(ii)the allocations
				made to such other interests are significant compared to the allocations made
				to such qualified capital interest.
									(B)Special rule for
				dispositionsIn the case of
				any investment services partnership interest any portion of which is a
				qualified capital interest, subsection (b) shall not apply to so much of any
				gain or loss as bears the same proportion to the entire amount of such gain or
				loss as—
									(i)the distributive share of gain or loss that
				would have been allocable to the qualified capital interest under subparagraph
				(A) if the partnership sold all of its assets immediately before the
				disposition, bears to
									(ii)the distributive
				share of gain or loss that would have been so allocable to the investment
				services partnership interest of which such qualified capital interest is a
				part.
									(C)Qualified
				capital interestFor purposes of this paragraph, the term
				qualified capital interest means so much of a partner’s interest
				in the capital of the partnership as is attributable to—
									(i)the fair market
				value of any money or other property contributed to the partnership in exchange
				for such interest,
									(ii)any amounts which
				have been included in gross income under section 83 with respect to the
				transfer of such interest, and
									(iii)the excess (if
				any) of—
										(I)any items of
				income and gain taken into account under section 702 with respect to such
				interest for taxable years to which this section applies, over
										(II)any items of
				deduction and loss so taken into account.
										The qualified capital interest
				shall be reduced by distributions from the partnership to the partner and by
				the excess (if any) of the amount described in clause (iii)(II) over the amount
				described in clause (iii)(I).(D)Treatment of
				certain loans
									(i)Proceeds of
				partnership loans not treated as qualified capital interest of service
				providing partnersFor purposes of this paragraph, an investment
				services partnership interest shall not be treated as a qualified capital
				interest to the extent that such interest is acquired in connection with the
				proceeds of any loan or other advance made or guaranteed, directly or
				indirectly, by any partner or the partnership (or any person related to any
				such partner or the partnership).
									(ii)Reduction in
				allocations to qualified capital interests for loans from nonservice providing
				partners to the partnershipFor purposes of this paragraph, any
				loan or other advance to the partnership made or guaranteed, directly or
				indirectly, by a partner not providing services described in paragraph (1) to
				the partnership (or any person related to such partner) shall be taken into
				account as invested capital of such partner.
									(3)Related
				personsA person shall be
				treated as related to another person if the relationship between such persons
				would result in a disallowance of losses under section 267 or 707(b).
							(d)Other income and
				gain in connection with investment management services
							(1)In
				generalIf—
								(A)a person performs
				(directly or indirectly) investment management services for any entity,
								(B)such person holds
				a disqualified interest with respect to such entity, and
								(C)the value of such interest (or payments
				thereunder) is substantially related to the amount of income or gain (whether
				or not realized) from the assets with respect to which the investment
				management services are performed,
								any income
				or gain with respect to such interest shall be treated as ordinary income.
				Rules similar to the rules of subsection (c)(2) shall apply where such interest
				was acquired on account of invested capital in such entity.(2)DefinitionsFor
				purposes of this subsection—
								(A)Disqualified
				interest
									(i)In
				generalThe term disqualified interest means, with
				respect to any entity—
										(I)any interest in
				such entity other than indebtedness,
										(II)convertible or
				contingent debt of such entity,
										(III)any option or
				other right to acquire property described in subclause (I) or (II), and
										(IV)any derivative
				instrument entered into (directly or indirectly) with such entity or any
				investor in such entity.
										(ii)ExceptionsSuch
				term shall not include—
										(I)a partnership
				interest,
										(II)stock in a
				taxable corporation, and
										(III)except as
				provided by the Secretary, stock in an S corporation.
										(B)Taxable
				corporationThe term taxable corporation
				means—
									(i)a
				domestic C corporation, or
									(ii)a
				foreign corporation substantially all of the income of which is—
										(I)effectively
				connected with the conduct of a trade or business in the United States,
				or
										(II)subject to a
				comprehensive foreign income tax (as defined in section 457A(d)(2)).
										(C)Investment
				management servicesThe term investment management
				services means a substantial quantity of any of the services described
				in subsection (c)(1).
								(e)RegulationsThe
				Secretary shall prescribe such regulations as are necessary or appropriate to
				carry out the purposes of this section, including regulations to—
							(1)provide
				modifications to the application of this section (including treating related
				persons as not related to one another) to the extent such modification is
				consistent with the purposes of this section,
							(2)prevent the
				avoidance of the purposes of this section, and
							(3)coordinate this
				section with the other provisions of this title.
							(f)Cross
				referenceFor 40 percent no fault penalty on certain
				underpayments due to the avoidance of this section, see section
				6662.
						.
			(b)Income from
			 investment services partnership interests not treated as qualifying income of
			 publicly traded partnershipsSubsection (d) of section 7704 of
			 such Code is amended by adding at the end the following new paragraph:
				
					(6)Income from
				investment services partnership interests not qualified
						(A)In
				generalItems of income and gain shall not be treated as
				qualifying income if such items are treated as ordinary income by reason of the
				application of section 710 (relating to special rules for partners providing
				investment management services to partnership).
						(B)Special rules
				for certain partnerships
							(i)Certain
				partnerships owned by real estate investment trustsSubparagraph
				(A) shall not apply in the case of a partnership which meets each of the
				following requirements:
								(I)Such partnership
				is treated as publicly traded under this section solely by reason of interests
				in such partnership being convertible into interests in a real estate
				investment trust which is publicly traded.
								(II)50 percent or more of the capital and
				profits interests of such partnership are owned, directly or indirectly, at all
				times during the taxable year by such real estate investment trust (determined
				with the application of section 267(c)).
								(III)Such partnership
				meets the requirements of paragraphs (2), (3), and (4) of section
				856(c).
								(ii)Certain
				partnerships owning other publicly traded
				partnershipsSubparagraph (A) shall not apply in the case of a
				partnership which meets each of the following requirements:
								(I)Substantially all
				of the assets of such partnership consist of interests in one or more other
				partnerships which are traded on an established securities market.
								(II)Substantially all
				of the income of such partnership is ordinary income or section 1231 gain (as
				defined in section 1231(a)(3)).
								(C)Transitional
				ruleIn the case of a partnership in existence on the date of the
				enactment of this paragraph, subparagraph (A) shall not apply to any taxable
				year of the partnership beginning before the date which is 10 years after the
				date of the enactment of this paragraph.
						.
			(c)Imposition of
			 penalty on underpayments
				(1)In
			 generalSubsection (b) of section 6662 of such Code is amended by
			 inserting after paragraph (5) the following new paragraph:
					
						(6)The application of
				subsection (d) of section 710 or the regulations prescribed under section
				710(e) to prevent the avoidance of the purposes of section
				710.
						.
				(2)Amount of
			 penalty
					(A)In
			 generalSection 6662 of such Code is amended by adding at the end
			 the following new subsection:
						
							(i)Increase in
				penalty in case of property transferred for investment management
				servicesIn the case of any portion of an underpayment to which
				this section applies by reason of subsection (b)(6), subsection (a) shall be
				applied with respect to such portion by substituting 40 percent
				for 20
				percent.
							.
					(B)Conforming
			 amendmentsSubparagraph (B) of section 6662A(e)(2) of such Code
			 is amended—
						(i)by
			 striking section 6662(h) and inserting subsection (h) or
			 (i) of section 6662, and
						(ii)by
			 striking gross
			 valuation misstatement penalty in the heading and
			 inserting certain
			 increased underpayment penalties.
						(3)Reasonable cause
			 exception not applicableSubsection (c) of section 6664 of such
			 Code is amended—
					(A)by redesignating
			 paragraphs (2) and (3) as paragraphs (3) and (4), respectively,
					(B)by striking
			 paragraph (2) in paragraph (4), as so redesignated, and
			 inserting paragraph (3), and
					(C)by inserting after
			 paragraph (1) the following new paragraph:
						
							(2)ExceptionParagraph
				(1) shall not apply to any portion of an underpayment to which this section
				applies by reason of subsection
				(b)(6).
							.
					(d)Income and loss
			 from investment services partnership interests taken into account in
			 determining net earning from self-employment
				(1)Internal Revenue
			 CodeSection 1402(a) of such Code is amended by striking
			 and at the end of paragraph (16), by striking the period at the
			 end of paragraph (17) and inserting ; and, and by inserting
			 after paragraph (17) the following new paragraph:
					
						(18)notwithstanding the preceding provisions of
				this subsection, any amount treated as ordinary income or ordinary loss of any
				individual under section 710 shall be taken into account in determining the net
				earnings from self-employment of such
				individual.
						.
				(2)Social Security
			 ActSection 211(a) of the Social Security Act is amended by
			 inserting after paragraph (16) the following new paragraph:
					
						(17)Notwithstanding the preceding provisions of
				this subsection, any amount treated as ordinary income or ordinary loss of any
				individual under section 710 of the Internal Revenue Code of 1986 shall be
				taken into account in determining the net earnings from self-employment of such
				individual.
						.
				(e)Conforming
			 amendments
				(1)Subsection (d) of
			 section 731 of the Internal Revenue Code of 1986 is amended by inserting
			 section 710(b)(4) (relating to distributions of partnership
			 property), after to the extent otherwise provided
			 by.
				(2)Section 741 of
			 such Code is amended by inserting or section 710 (relating to special
			 rules for partners providing investment management services to
			 partnership) before the period at the end.
				(3)The table of sections for part I of
			 subchapter K of chapter 1 of such Code is amended by adding at the end the
			 following new item:
					
						
							Sec. 710. Special rules for partners providing investment
				management services to
				partnership.
						
						.
				(f)Effective
			 date
				(1)In
			 generalExcept as otherwise provided in this subsection, the
			 amendments made by this section shall apply to taxable years ending after
			 ___.
				(2)Partnership
			 taxable years which include effective dateIn applying section
			 710(a) of the Internal Revenue Code of 1986 (as added by this section) in the
			 case of any partnership taxable year which includes ___, the amount of the net
			 income referred to in such section shall be treated as being the lesser of the
			 net income for the entire partnership taxable year or the net income determined
			 by only taking into account items attributable to the portion of the
			 partnership taxable year which is after such date.
				(3)Dispositions of
			 partnership interestsSection
			 710(b) of the Internal Revenue Code of 1986 (as added by this section) shall
			 apply to dispositions and distributions after ___.
				(4)Other income and
			 gain in connection with investment management servicesSection 710(d) of such Code (as added by
			 this section) shall take effect on ___.
				(5)Publicly traded
			 partnershipsThe amendment made by subsection (b) shall apply to
			 taxable years beginning after ___.
				3.Application to
			 partnership interests and tax sharing agreements of rule treating certain gain
			 on sales between related persons as ordinary income
			(a)Partnership
			 interests
				(1)In
			 generalSubsection (a) of section 1239 of the Internal Revenue
			 Code of 1986 is amended to read as follows:
					
						(a)Treatment of
				gain as ordinary incomeIn the case of a sale or exchange of
				property, directly or indirectly, between related persons, any gain recognized
				to the transferor shall be treated as ordinary income if—
							(1)such property is,
				in the hands of the transferee, of a character which is subject to the
				allowance for depreciation provided in section 167, or
							(2)such property is an interest in a
				partnership, but only to the extent of gain attributable to unrealized
				appreciation in property which is of a character subject to the allowance for
				depreciation provided in section
				167.
							.
				(2)Treatment of
			 amortizable section 197 intangibles as depreciable
			 propertySection 1239 of such Code is amended by adding at the
			 end the following new subsection:
					
						(f)Treatment of
				amortizable section 197 intangibles as depreciable propertyFor treatment of amortizable section 197
				intangibles as depreciable property, see section
				197(f)(7).
						.
				(b)Tax sharing
			 agreementsSection 1239 of
			 such Code (relating to gain from sale of depreciable property between certain
			 related taxpayers) is amended by adding at the end the following new
			 subsection:
				
					(f)Application to
				tax sharing agreements
						(1)In
				generalIf there is a tax sharing agreement with respect to any
				sale or exchange, the transferee and the transferor shall be treated as related
				persons for purposes of this section.
						(2)Tax sharing
				agreementFor purposes of
				this subsection, the term tax sharing agreement means any
				agreement which provides for the payment to the transferor of any amount which
				is determined by reference to any portion of the tax benefit realized by the
				transferee with respect to the depreciation (or amortization) of the property
				transferred.
						.
			(c)Effective
			 dateThe amendment made by this section shall apply to sales and
			 exchanges after ___.
			
